Citation Nr: 0827762	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
history of rheumatic fever.

2.  Entitlement to service connection for osteo, rheumatoid, 
and/or gouty arthritis, to include as secondary to service-
connected history of rheumatic fever.

3.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from November 1958 to October 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his spouse testified at a Board 
hearing at the RO in July 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the Board denied an increased rating for a 
history of rheumatic fever, as well as service connection for 
osteo, rheumatoid, and/or gouty arthritis, to include as 
secondary to service-connected history of rheumatic fever.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2008, pursuant to 
Joint Motion for Remand, the Court vacated the Board's 2006 
decision and remanded the matter for action in compliance 
with the Joint Motion.  In pertinent part, the Joint Motion 
requested a further search for additional service medical 
records and examination of the veteran with a medical 
opinion.  The requested development is detailed below.  

During a July 2006 Travel Board hearing, the veteran raised a 
claim of service connection for a kidney condition.  This 
issue was referred to the RO for appropriate action.  In a 
November 2007 decision, the RO denied service connection for 
a kidney condition.  The veteran's notice of disagreement was 
received later that month.  There is no record in the claims 
folder that a statement of the case (SOC) was issued.  Where 
a claimant files a notice of disagreement and the RO has not 
issued a SOC, the issue must be remanded to the RO for a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, 
the claim for service connection for a kidney condition will 
be remanded for a SOC.  

A June 2008 presentation by the veteran's attorney addressed 
coronary artery disease.  Issues pertaining to that disease 
are not before the Board.  In September 2004, the RO denied 
service connection for coronary artery disease and a total 
disability rating based on individual unemployability (TDIU).  
The veteran filed a timely notice of disagreement and a SOC 
was issued in March 2005.  A timely substantive appeal is not 
of record.  In the absence of a timely substantive appeal, 
the RO's September 2004 denial of service connection for 
coronary artery disease is final.  The matter is not within 
the jurisdiction of the Board and may only be considered if 
new and material evidence is received.  

Additionally, the veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with CAVC's directives in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008)..

Accordingly, the case is REMANDED for the following action:


1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his residuals of rheumatic fever and 
the effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating residuals 
of rheumatic fever; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  The Agency of Original Jurisdiction 
(AOJ) should make further attempts to 
find additional service medical 
records, particularly records of 
hospitalization at Scott Air Force 
Base.  If additional records cannot be 
obtained, the AOJ should notify the 
veteran in accordance with 38 C.F.R. 
§ 3.159(e) (2007).  

3.  The AOJ should schedule the veteran 
for an appropriate examination(s).  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination.  Any 
tests or studies needed to respond to 
the following questions should be done.  

a.  What are the veteran's current 
residuals of the rheumatic fever 
diagnosed in service?  If there are no 
such residuals, the examiner should so 
state, with an explanation of the 
reasons for his conclusion.  

b.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran currently has arthritis 
which is related to service, including 
the joint symptoms he experienced in 
service and/or the May 1959 diagnosis 
of arthritis of unknown etiology?  The 
examiner should provide a complete 
explanation for his response.  

4.  After completion of the above 
development, the AOJ should 
readjudicate the claims for an 
increased rating for the history of 
rheumatic fever and service connection 
for arthritis.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case (SSOC) which addresses all 
evidence associated with the claims 
file since the last SSOC.  The veteran 
and his representative should be 
afforded the applicable time period in 
which to respond.

5.  The AOJ should review the claim for 
service connection for a kidney 
condition.  If the claim remains 
denied, the AOJ should issue a SOC and 
afford the veteran the applicable 
period in which to respond.  

The veteran is cautioned that the Board 
will not have jurisdiction if the 
veteran does not submit a timely 
substantive appeal of this issue.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


